PER CURIAM
James A. Richardson (plaintiff) appeals from judgments of the trial court awarding him $30,000 (pursuant to a jury verdict) and taxing him with a portion of the court costs.
The evidence reveals that plaintiff had a series of three back surgeries between 8 December 1988 and 10 August 1989. During this same period of time plaintiff was involved in two automobile collisions, the first of which is the subject of this law suit. Prior to the trial the parties stipulated to defendant’s negligence. The issue at trial was whether the first or the second collision was the proximate cause of plaintiffs injuries.
The plaintiff argues that the trial court committed prejudicial error in refusing to allow two medical doctors to offer their opinion regarding the relationship of plaintiffs injuries to the first collision. We disagree. In one instance the question called for mere speculation on the part of the doctor, Cherry v. Harrell, 84 N.C. App. 598, 604, 353 S.E.2d 433, 437, disc. rev. denied, 320 N.C. 167, 358 S.E.2d 49 (1987), and in the other instance the proffered testimony was cumulative. N.C.G.S. § 8C-1, Rule 403; Lowery v. Love, 93 N.C. App. 568, 572, 378 S.E.2d 815, 817 (1989). We have reviewed the other assignments of error asserted by the plaintiff and determine they must be dismissed because they either do not comply with the rules of this Court, Kimmel v. Brett, 92 N.C. App. 331, 334, 374 S.E.2d 435, 436-37 (1988) (assignments of error must state a basis upon which error is assigned); Byrne v. Bordeaux, 85 N.C. App. 262, 265, 354 S.E.2d 277, 279 (1987) (appellant must cite legal authority upon which his argument is based); N.C.R. App. R 10(c)(2) (appellant must include his requested and denied jury instruction in the record on appeal), or on their merits do not require reversal.
*663No Error.
Panel consisting of: Judges Johnson, Greene, Lewis